Citation Nr: 0612759	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to May 
1963 and from August 1963 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in March 2006.  

The veteran submitted an application to reopen claims for 
service connection for diabetes mellitus type II, high blood 
pressure, and cysts in December 2001.  The veteran's claims 
to reopen were denied by way of an August 2002 rating 
decision.  The veteran submitted a notice of disagreement as 
to all of the issues in January 2003.  When the veteran 
submitted his VA Form 9, substantive appeal, he reported that 
he was withdrawing the issues of service connection for 
diabetes mellitus and cysts.  Accordingly, the only issue 
before the Board is the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for hypertension.  


FINDINGS OF FACT

1.  Service connection for hypertension was denied in an 
August 1985 rating decision.  The veteran did not initiate an 
appeal.

2.  The evidence received since the August 1985 decision, 
when considered by itself, or in the context of the entire 
record, does not raise a reasonable possibility of 
substantiating the claim of service connection.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hypertension has not 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran originally filed a claim for 
entitlement to service connection for hypertension in 
September 1984.  The claim was denied on the merits in August 
1985.  Notice of the denial and appellate rights were 
provided in August 1985.  The veteran did not initiate an 
appeal.  The denial consequently became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  As a result, service connection 
for hypertension may now be considered on the merits only if 
new and material evidence has been received since the time of 
the last prior adjudication by the Board.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2005), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1985 
decision consisted of the veteran's DD Forms 214, the 
veteran's service medical records (SMRs), and VA outpatient 
treatment reports dated from April 1981 to June 1984.

Service medical records for the period from November 1958 to 
April 1978 reveal that the veteran's blood pressure was 
listed as 120/76 on his discharge examination dated in April 
1963, 110/74 on a periodic physical examination dated in June 
1973, 120/74 on a reenlistment physical examination dated in 
August 1963, and 114/68 on his retirement examination dated 
in April 1978.  The veteran was treated with diet pills 
(Dexamyl) for weight loss in June 1966, November 1966, 
December 1966, January 1967, February 1967, March 1967, and 
July 1967.  In June 1973 the veteran was noted to have been 
on a low calorie diet with slow progress.  His blood pressure 
was listed as 120/78.  Blood pressure was listed as 120/76 
and 120/78 at weight checks in July 1973.  In August 1973 the 
veteran's pressure was listed as 140/76 and 120/80.

Outpatient treatment reports from VA revealed an initial 
diagnosis of hypertension in April 1981.  

The veteran submitted an application to reopen his claim for 
service connection in December 2001.  Evidence received since 
the August 1985 rating decision consists of VA outpatient 
treatment reports dated from June 1980 to June 2003, a VA 
examination report dated in March 2002, a VA medical opinion 
dated in June 2003, and the veteran's testimony from a video 
conference hearing held in March 2006.  

The vast majority of VA outpatient treatment reports are new 
in that they were not of record before, however they are not 
material.  The records reveal that the veteran was diagnosed 
with hypertension in April 1981, a fact which was known at 
the time of the August 1985 rating decision.  The records 
reveal that the veteran was followed and treated for 
hypertension during the time period referenced.

The March 2002 VA examination report is new in that it was 
not of record before, however it is not material.  The 
examination report reveals a diagnosis of hypertension, well-
controlled with medication.  

The June 2003 VA medical opinion is new in that it was not of 
record before, however it is not material.  The examiner said 
that the veteran's blood pressure readings were normotensive 
in service.  He opined that the few borderline to mildly 
elevated readings during active military duty did not 
constitute a diagnosis of hypertension.  He concluded that it 
was less likely than not that the veteran's current 
hypertension was related to his active military duty.  

The veteran's testimony is new in that he did not provide any 
testimony before.  However, it is not material.  The veteran 
testified that he was diagnosed with hypertension in service 
at the time he was placed on a weight program.  He said that 
his hypertension was well-controlled with medication and that 
he had been on continuous medication for his hypertension 
since service.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since August 1985 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  The veteran's claim was denied in August 
1985 because the RO found that the veteran did not have a 
diagnosis of hypertension in service and there was no 
evidence of a diagnosis within one year of his discharge from 
service.  The veteran has since submitted evidence of a 
diagnosis and treatment for hypertension.  However, the 
veteran had a diagnosis of hypertension at the time of the 
August 1985 denial.  As stated above, the veteran did not 
have a diagnosis within one year of separating from service.  
None of the newly received records provide a nexus between 
the veteran's current disability and his military service.  
In fact, the June 2003 examiner opined that the veteran's 
current hypertension was not likely related to his military 
service.  In other words, the newly received evidence merely 
shows that the veteran has a current disability, a fact 
previously established.  The evidence falls short of raising 
a reasonable possibility of substantiating the claim.  To 
substantiate a claim of service connection, there must be 
some nexus between current disability and military service.  
Without some evidence tending to prove such a nexus, or show 
hypertension within a year of the veteran's separation from 
service, the information received since the prior final 
denial may not be considered new and material evidence.  In 
the absence of new and material evidence the veteran's claim 
is not reopened.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for 
hypertension.

The veteran submitted his current claim in December 2001.  
The RO wrote to the veteran in February 2002 and notified him 
of the evidence/information needed to substantiate his claim 
and establish service connection.  He was told what VA would 
do in the development of his claim and what he should do to 
support his contentions.  

The RO issued a statement of the case (SOC) in August 2003.  
The veteran was informed that new and material evidence was 
required to reopen his claim for service connection.  The 
veteran was specifically informed that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers and material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence, the SOC 
noted, can be neither cumulative or redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  The veteran was 
again informed of the evidence necessary to substantiate his 
claim and establish service connection.  He was specifically 
told that what was missing when the claim was denied in 1985 
was a showing of hypertension during service or a nexus of 
between then-current diagnosis and service.  It was clear 
that a showing of either would represent new and material 
evidence and suffice to substantiate the claim to reopen.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while the veteran was 
not told of the criteria used to award disability ratings or 
the criteria for assigning an effective date, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), no 
such issue is now before the Board.  Therefore, a remand of 
the claim to reopen in order to address rating or effective 
date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that VA treatment 
records were obtained and associated with the claims file.  
The veteran was afforded a video conference hearing.  The 
Board is not aware of any outstanding evidence.  Given that 
new and material evidence has not been received, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to the claim, at least not until new and material 
evidence is received.  Barnett, supra.  


ORDER

The application to reopen a claim of service connection for 
hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


